11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

Robert C. Morris,                               * From the 29th District
                                                  Court of Palo Pinto County,
                                                  Trial Court No. C45034.

Vs. No. 11-13-00199-CV                          * July 23, 2015

Kenneth N. Tarlton,                             * Memorandum Opinion by Bailey, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the order below. Therefore, in accordance with this
court’s opinion, the order of the trial court is in all things affirmed.